Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear to the scope. The claim recites “the roof airbag is deployable at a time of autonomous driving.” The claim reads as the airbag would be deployed when the vehicle is driving autonomously. However, Examiner believes the Applicant intended for the claim to mean that the airbag would deploy during a collision, even in an autonomous state. The Examiner suggests the Applicant clarify the language.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not further limit claim 1, and essentially is a duplicate claim. Claim 1 already claims the vehicle and various parts and aspects of the vehicle.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2020/0079255 to Ohno et al. (hereinafter Ohno).
Regarding claims 1 and 7, Ohno discloses a roof airbag system (14) comprising: a roof airbag (14 in roof rail 12) provided at a roof portion (12) of a vehicle, the roof airbag receiving a supply of gas from an inflator (not show, see paragraph [0035]) and deploying toward an upper body side of a vehicle occupant sitting on a vehicle seat (see paragraph [0035] and Figure 1); a lifting mechanism (20) that is provided at a seat cushion side (22) of the vehicle seat (10) and lifts a thigh area of the vehicle occupant (see Figures 2 and 3); a collision sensor (see paragraph [0044]) that detects a collision of the vehicle; a memory (34, 36); and a processor (32) coupled to the memory (see Figure 4), wherein the processor is configured to: in a case in which a seat back of the vehicle seat is tilted more than a predetermined angle (44) to a seat rear side and the collision sensor detects a collision of the vehicle, control the lifting mechanism so as to lift the thigh area of the vehicle occupant (see Figures 4-7 and 10; and paragraphs [0048]-[0073] directed towards various embodiments to control seat based on angle); and in a case in which the seat back of the vehicle seat is tilted more than the predetermined angle (44) to the seat rear side and the collision sensor detects a collision of the vehicle, control operation of the inflator so as to deploy the roof airbag (see paragraphs [0061]-[0063]).
Regarding claim 2, Ohno discloses a seat sensor (40, 44) that detects at least one of a position of the vehicle seat in a vehicle front-rear direction or a reclining angle of the vehicle seat (44, see paragraph [0045]), wherein the processor is configured to adjust a lifting amount of the thigh area of the vehicle occupant by the lifting mechanism based on a detection result of the seat sensor (44; see paragraphs [0049]-[0050]).
Regarding claim 6, Ohno discloses the processor (32) is configured to, based on a detection result of a seat sensor (44) that detects at least one of a position of the vehicle seat in a vehicle front-rear direction or a reclining angle of the vehicle seat (44, reclining angle sensor), raise the seat back of the vehicle seat to a predetermined angle (see Figure 9A, and paragraphs [0082]-[0083]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of US Patent Publication 2019/0084517 to Iyer et al. (hereinafter Iyer).
Ohno is discussed above, and discloses using the system on many types of vehicles, but not explicitly disclose using it on an autonomous vehicle. 
However, it is old and well known in the art to use safety systems on autonomous vehicles. One such example is disclosed in Iyer which uses a roof deployed airbag and a variety of seat sensors on an autonomous vehicle to protect the occupants. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the protection system of Ohno on an autonomous vehicle, as disclosed in Iyer, in order to better protect passengers in an autonomous vehicle. 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art applied and cited on the PTO-892 fail to disclose, alone or in combination, having an angle adjustment mechanism that adjusts a deployment angle that the roof airbag forms with a ceiling surface of a cabin interior on a roof airbag system that also includes a processor that controls the deployment of the roof airbag based on the vehicle sensing a seat tilted at more than a predetermined angle, and also adjust an expansion angle of the roof airbag via the angle adjustment mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes safety systems related to roof airbags and adjustable seats based on a collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.W./Examiner, Art Unit 3616       

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616